47 F.3d 1164
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry CARTER, Plaintiff-Appellant,v.TRANSPORTATION COMMUNICATIONS INTERNATIONAL Union;  NorfolkSouthern Railway Company, Defendants-Appellees.
No. 94-1886.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 1, 1995.Decided March 1, 1995.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CA-92-77-1)
W.D.N.C.
AFFIRMED.
ARGUED:  Neville Stanley Fuleihan, EUBANKS & SCHAICH, P.A., Black Mountain, NC, for Appellant.  Mitchell M. Kraus, Rockville, MD, for Appellee Union;  Max Daniel McGinn, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, L.L.P., Greensboro, NC, for Appellee Railway.
Before HAMILTON, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Larry Carter filed suit against defendants Norfolk-Southern Railway Co. and Transportation Communications International Union alleging a breach of a collective bargaining agreement by the Rail way and a breach of the duty of fair representation by the Union pursuant to the Railway Labor Act of 1936, 45 U.S.C. Sec. 151 et seq.   The district court referred the case to a magistrate judge.  After the magistrate's memorandum and objections thereto were filed, the district court adopted the magistrate judge's recommendation and granted defendants' motions for summary judgment on the grounds that the suit was barred by the six month statute of limitations.


2
Upon careful consideration of the arguments of counsel and review of the record, we affirm for reasons adequately stated by the magistrate court in its memorandum and recommendation, Larry Carter v. Transp.  Communications Int'l Union & Norfolk-Southern Ry. Co., No. 1:92cv77 (W.D.N.C. Feb. 10, 1993), and the district court it its memorandum and order, Larry Carter v. Transp.  Communications Int'l Union;  Norfolk-Southern Ry. Co., No. 1:92CV77 (W.D.N.C. May 26, 1994).

AFFIRMED